     Case 1:19-cv-00957-KD-N Document 26 Filed 09/24/20 Page 1 of 1                    PageID #: 244


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

DANIEL MacARTHUR WILSON,                          )
AIS #00260779,                                    )
      Petitioner,                                 )
                                                  )
v.                                                )    CIVIL ACTION NO. 1:19-00957-KD-N
                                                  )
JOHN CROW, Warden,                                )
Easterling Correctional Facility,                 )
       Respondent.                                )

                                              ORDER

        After due and proper consideration of the issues raised and a de novo determination of those

portions of the recommendation to which objection is made, the Report and Recommendation of the

Magistrate Judge (Doc. 24) made under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing

§ 2254 Cases in the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated

September 3, 2020, is ADOPTED as the opinion of this Court.

        Accordingly, it is ORDERED that Petitioner Daniel MacArthur Wilson’s requests for entry of

default and a default judgment are DENIED, that Wilson’s petition for a writ of habeas corpus under 28

U.S.C. § 2254 (Doc. 1) is DISMISSED without prejudice for failure to exhaust state court remedies,

and that Wilson is not entitled to a Certificate of Appealability pursuant to this final adverse order. The

Court also certifies that any appeal by Wilson of the dismissal of the present habeas petition would be

without merit and therefore not taken in good faith. Thus, Wilson is not entitled to proceed in forma

pauperis on appeal.

        DONE and ORDERED this the 24th day of September 2020.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
